                 Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 1 of 7




 1                                                          THE HONORABLE RICHARD A. JONES
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
     UNITED STATES OF AMERICA,                              )   No. CR 20-035RAJ
 8                                                          )       CR 14-155RAJ
                       Plaintiff,                           )
 9                                                          )
                  v.                                        )
10                                                          )   DEFENDANT’S AMENDED 1
     NATHAN BRASFIELD,                                      )   SENTENCING AND SUPERVISED
11                                                          )   RELEASE DISPOSITION
                       Defendant.                           )   MEMORANDUM
12                                                          )
13        I.      Introduction

14             Nathan Brasfield, by his attorneys, Assistant Federal Public Defenders

15   Christopher M. Sanders and Dennis Carroll, submit this memorandum in support of

16   sentencing scheduled for October 9, 2020, at 11:00 a.m.

17             There are two matters before the court. The first is new criminal case, CR 20–

18   035, set for sentencing. The second, CR 14-155, involves supervised release violations

19   which Mr. Brasfield will admit and proceed to disposition.

20             For the newer case, Mr. Brasfield recommends a sentence of 60 months, to run

21   concurrent to any sentence given on his supervised release case. For the supervised

22   release case, Mr. Brasfield joins the Government’s recommendation of 24 months to

23   run concurrent to the term imposed on CR 20-035. Mr. Brasfield agrees with the

24
25
     1
      The only change in this amended memorandum is the defense recommendation is now 60 months of custody. On
26   Monday, October 5, 2020, Mr. Brasfield asked counsel to recommend 60 months rather than 54 months which
     was the initial recommendation.

                                                                          FEDERAL PUBLIC DEFENDER
         DEFENDANT’S AMENDED SENTENCING AND                                  1601 Fifth Avenue, Suite 700
         DISPOSITION DISPOSITION MEMORANDUM                                    Seattle, Washington 98101
         (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 1                                 (206) 553-1100
                Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 2 of 7




 1   Government that there is no reason to impose another term of supervision on his old
 2   case. See Dkt. 35 at 2.
 3            Mr. Brasfield makes this recommendation in light of the fact that the Court
 4   originally sentenced Mr. Brasfield to forty-eight months in case number CR 14-155 and
 5   that this Court will strongly consider some escalation in punishment to be appropriate.
 6   Also relevant to Mr. Brasfield’s recommendation are the unique circumstances that
 7   have molded Mr. Brasfield – mainly that he grew up struggling with mental health
 8   issues, including ADHD and depression. As noted throughout the Presentence Report,
 9   Mr. Brasfield struggled with these mental health issues which played a role in the
10   current offense. Mr. Brasfield does not minimize his conduct. Instead, he takes full
11   responsibility for it as he also requests a sentence of 60 months.
12
        II.      Mr. Brasfield’s mental health issues, ADHD and depression, have
13               contributed to his criminal history and the current offense.

14            Mr. Brasfield’s childhood and the ever-present challenges that his mental health

15   presented were driving factors for much of Mr. Brasfield’s past. It is no secret that Mr.

16   Brasfield had a string of criminal convictions roughly twenty years ago, in the 1990s.

17   Although he comes from a strong family, his convictions are directly related to his

18   challenging childhood and adolescence that were significantly impacted by his

19   diagnosis of Attention Deficit Hyperactivity Disorder (“ADHD”). Mr. Brasfield’s

20   mother Diane described the problem in her letter to this Court. According to his mother,

21   “Nathan had a very rough childhood, due in part to his ADHD and the attendant social

22   difficulties.” See Exhibit 1 (Diane Brasfield’s Support Letter). Diane explained further:

23   “I think his lack of success socially had a negative impact on Nathan that we weren’t

24   able to help with. I think that his experiences encouraged fantasy-thinking and acting-

25   out of frustrations. Nathan became involved in the juvenile court system.” Id. It was

26   clear early on that, due to his mental health condition, and the social impact it had on


                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S AMENDED SENTENCING AND                           1601 Fifth Avenue, Suite 700
       DISPOSITION DISPOSITION MEMORANDUM                             Seattle, Washington 98101
       (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 2                          (206) 553-1100
                Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 3 of 7




 1   him, Mr. Brasfield might struggle to have a normal life and be a productive member of
 2   society.
 3          Despite his challenges, Mr. Brasfield has also shown that he can be a productive
 4   member of society when given a chance. For example, when he met the woman who
 5   would become the mother of his child, he excelled. He began teaching himself a
 6   profession – how to do electrical work. He spoke of marriage, and built long lasting
 7   friendships. Id. He even renovated a house for his new family. Id.
 8          The progress Mr. Brasfield had made was hindered when his relationship ended
 9   on less than hospitable terms. According to the friends and family that know Mr.
10   Brasfield, this crushed him and likely led to some of the decisions that he has made
11   subsequent to the break up. See id. See also Exhibit 1 (Andrew Smith Letter of
12   Support). This break-up led Mr. Brasfield into a deep depression where he was also
13   constantly fighting a legal battle to have a meaningful relationship with his son.
14   Despite this new challenge, and how it threw him into a depression, Mr. Brasfield
15   remains resolute in taking responsibility and continuing forward on a positive path. He
16   does not seek to blame anyone but himself. Mr. Brasfield remains a caring person who
17   is deeply concerned about the decisions that he has made and how they have affected
18   the people around him. He accepts full responsibility for his actions and does not seek
19   to blame his depression or his change in life circumstances for his offense. Instead of
20   doing that, in his letter to the Court he wrote, “I chose to do this and I have no one but
21   myself to blame.” Exhibit 2 (Nathan Brasfield’s Letter to the Court).
22      III.    This Court should impose a total term of 60 months of imprisonment.
23          For the newer case, Mr. Brasfield recommends a sentence of 60 months, to run
24   concurrent to any sentence given on his supervised release case, with three years of
25   supervised release to follow.
26

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S AMENDED SENTENCING AND                           1601 Fifth Avenue, Suite 700
       DISPOSITION DISPOSITION MEMORANDUM                             Seattle, Washington 98101
       (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 3                          (206) 553-1100
               Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 4 of 7




 1          The defense agrees with the sentencing guideline calculation in the Presentence
 2   Report. The defense recommendation is slightly lower than the advisory range. The
 3   guidelines, of course, are now advisory and are only one of seven criteria set forth in 18
 4   U.S.C.§3553(a) which a sentencing court is meant to consider. United States v. Booker,
 5   542 U.S. 220 (2005).
 6          Mr. Brasfield makes this recommendation in light of the fact that the Court has
 7   already sentenced Mr. Brasfield to forty-eight months on the older supervised release
 8   case. As Mr. Brasfield noted in his letter to the Court, “I chose to do this and I have no
 9   one but myself to blame.” Exhibit 2 (Nathan Brasfield’s Letter to the Court).
10          Sentencing in this case involves a difficult balancing. On the one hand, Mr.
11   Brasfield acknowledges that his criminal history, although nonviolent, has been
12   persistent; and this is his second firearms case before this Court. There can be no doubt
13   that he knew what he was doing was illegal.
14          However, his behavior seems incongruent with the person described in the letters
15   from his parents and friends. Exhibit 1 (Support Letters). Mr. Brasfield was, by all
16   accounts, a hard worker and a fast learner. Id. His friends, family, and coworkers view
17   him as a thoughtful, kind, and gentle man. Id. (“a thoughtful friend”) (“an honest and
18   decent guy”) (“His character is clearly unquestionable.”) (“helpful and generous with
19   his time to me and my family”) (“good hearted person and” “an asset to society”)
20   (“sweet and humble guy”). He enjoyed discussing his beliefs about veganism and, most
21   of all, he wanted to have a close relationship with his son. Id. (“we have always
22   admired what a great dad Nate is for his son”) (“Nate is focused on how to participate
23   in his son’s life”). Most of the letters discuss, at length, Mr. Brasfield’s efforts and
24   expense to just spend time with his son. While the support letters address this issue at
25   length, Mr. Brasfield does not dwell on it in his letter to the Court. He makes no effort
26   to make himself the victim of circumstances, but instead takes full responsibility for the

                                                                   FEDERAL PUBLIC DEFENDER
       DEFENDANT’S AMENDED SENTENCING AND                             1601 Fifth Avenue, Suite 700
       DISPOSITION DISPOSITION MEMORANDUM                               Seattle, Washington 98101
       (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 4                            (206) 553-1100
                 Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 5 of 7




 1   offense while also doing his best to understand how it came to be that he is being
 2   sentenced, again, for another firearm offense. Exhibit 2 (Nathan Brasfield’s Letter to
 3   the Court).
 4            As acknowledged in the PSR, Mr. Brasfield was initially doing well on
 5   supervised release; he had steady employment and he was attempting to nurture a
 6   relationship with his son. PSR § 37. However, he was getting progressively more
 7   depressed, and as his depression grew worse, he spent more time in dark corners of the
 8   internet where people were predicting the imminent collapse of civil society. This cycle
 9   fed on itself; the more time he spent on the internet, the more depressed he got and the
10   more his judgment became clouded. See Exhibit 2 (Mr. Brasfield’s Letter to the Court).
11   Fearing a collapse of civil society, Mr. Brasfield acquired and manufactured firearms.
12   Id. Importantly, he has no history of using firearms in a threatening manner. He was not
13   trafficking firearms, nor was he planning to use them for some nefarious purpose.
14   Indeed, after being charged in federal court, Mr. Brasfield, through counsel, provided
15   the government with his passwords to his electronic devices so the government could
16   confirm that he was not engaged in gun trafficking. Furthermore, he also informed the
17   Government, through counsel, the location of firearm hidden in an air duct in the house
18   that the agents did not find during their search of the house. His cooperation with the
19   Government demonstrates his continued acceptance of responsibility.
20            It is important to Mr. Brasfield for the Court, and others, to understand what he
21   is not. It is easy to jump to conclusions about a white male with strong opinions about
22   the Second Amendment. However, he is not a member of a militia or some other right
23   wing group. In fact, his original issue of activism was animal rights and veganism. He
24   did not intend to use firearms against the government; 2 the collection was created in
25
     2
      Mr. Brasfield is not part of the gun rights movement that anticipates using firearms against the government, such
26   as U.S. Senator Rand Paul who has publicly stated that the purpose of the Second Amendment is “not to shoot
     deer. It’s to shoot at the government . . . ” Rand Paul, Twitter, 6/23/16.

                                                                                FEDERAL PUBLIC DEFENDER
         DEFENDANT’S AMENDED SENTENCING AND                                        1601 Fifth Avenue, Suite 700
         DISPOSITION DISPOSITION MEMORANDUM                                          Seattle, Washington 98101
         (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 5                                       (206) 553-1100
               Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 6 of 7




 1   case there was not government. As he characterized it in his letter, he became a
 2   “doomsday prepper.” Exhibit 2. He has never used violence against anyone, let alone
 3   wielded a firearm against any person or animal.
 4          Mr. Brasfield agrees that this was a serious offense. The defense
 5   recommendation represents an escalation in punishment that imposes a significant term
 6   of imprisonment that reflects the nature and circumstance of the offense. Mr. Brasfield
 7   has not only “gotten the message,” he has also been forced to confront the thinking
 8   errors that led him down this rabbit hole. He recognizes that he immersed himself in a
 9   culture where “guns have become a weird obsession.” Exhibit 2.
10          The defense recommendation, 60 months of custody, is not significantly
11   different than the 70-month recommendation from the Government and Probation
12   Department. The additional period of custody recommended by the Government will do
13   little to further the goals of deterrence or protecting the community. A 60-month term
14   will keep Mr. Brasfield in custody for a significant period of time.
15          As reflected throughout the letters to the court, the mental health issues that Mr.
16   Brasfield has faced have led to some of his criminal conduct. Even still, Mr. Brasfield
17   does not seek to rely upon those challenges and circumstances are the crutch for his
18   conduct. This time he blames himself. For that reason, too, the Court should consider a
19   sentence of 60 months.
20          In its Recommendation, the Probation Department notes that Mr. Brasfield’s
21   conduct placed the supervising probation officer in danger during home visits. Mr.
22   Brasfield wants to assure the Probation Department that he never intended to place the
23   officer in danger. During his period of supervision, he had no ill-will toward the
24   Probation Department and especially not toward his supervising officer.
25          Pursuant to the carefully negotiated plea agreement, the Government and the
26   defense recommend concurrent sentences for the supervised release violation and the

                                                                 FEDERAL PUBLIC DEFENDER
       DEFENDANT’S AMENDED SENTENCING AND                           1601 Fifth Avenue, Suite 700
       DISPOSITION DISPOSITION MEMORANDUM                             Seattle, Washington 98101
       (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 6                          (206) 553-1100
                Case 2:20-cr-00035-RAJ Document 39 Filed 10/05/20 Page 7 of 7




 1   new offense. The Probation Department parts with the Government in its
 2   recommendation for consecutive sentences. This Court should not impose a consecutive
 3   term. The advisory range for the new offense already accounts for the fact that Mr.
 4   Brasfield was on supervised release by raising his Criminal History Category from III
 5   to IV. PSR § 38. The additional criminal history points raise the advisory range by more
 6   than a year.
 7      IV.      Conclusion
 8            For the reasons discussed above, Mr. Brasfield seeks a sentence of 60 months of
 9   imprisonment. Mr. Brasfield understands that he has been sentenced by this court
10   before and makes his recommendation with that in mind A sentence of 60 months is
11   sufficient but not more than necessary to give him an opportunity to do just that.
12            Mr. Brasfield requests a judicial recommendation for placement at FCI
13   Englewood. He has a girlfriend who lives in Colorado and hopes to be placed near her
14   for visitations.
15            DATED this 5th day of October, 2020.
16
                                                     Respectfully submitted,
17
                                                     s/ Christopher M. Sanders
18                                                   s/ Dennis Carroll
19                                                   Assistant Federal Public Defenders
                                                     Attorneys for Nathan Brasfield
20
21
22
23
24
25
26

                                                                     FEDERAL PUBLIC DEFENDER
       DEFENDANT’S AMENDED SENTENCING AND                               1601 Fifth Avenue, Suite 700
       DISPOSITION DISPOSITION MEMORANDUM                                 Seattle, Washington 98101
       (Nathan Brasfield; CR20-035RAJ; CR14-155RAJ) - 7                              (206) 553-1100
